DENIED and Opinion Filed September 23, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00944-CV

                  IN RE WILLIE JAMES CHAPPLE, Relator

           Original Proceeding from the 134th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-22-09749

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      Before the Court is relator’s September 22, 2022 petition for writ of

mandamus. We deny the petition.

      Relator’s petition fails to comply with the Texas Rules of Appellate Procedure

in multiple respects. Relator’s petition does not include any of the following as

required by rule 52.3: the identity of the parties and counsel; a table of contents; an

index of authorities; a statement of the case; a statement of jurisdiction; the issues or

points presented; a statement of facts with record references; a clear and concise

argument for the contentions made, with appropriate citations to authorities and to

the appendix or record; and a prayer with a short conclusion that clearly states the
nature of the relief sought. See TEX. R. APP. P. 52.3(a)–(c), (d)(1)–(3), (e)–(i). As a

result, it is not clear what relief relator is seeking from this Court.

      Further, relator bears the burden of providing the Court with a sufficient

record to show he is entitled to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding). Relator’s petition is not properly certified. See TEX. R. APP.

P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig.

proceeding). Although relator has filed some unauthenticated documents, the

petition is not supported by an appendix with certified or sworn copies of documents

showing the matter complained of, TEX. R. APP. P. 52.3(k)(1)(A), and relator did not

file a record with his petition containing a certified or sworn copy of every document

that is material to relator’s claim for relief and that was filed in the underlying

proceeding, TEX. R. APP. P. 52.7(a)(1); Butler, 270 S.W.3d at 759. Without a

certified petition and authenticated record, relator has not carried his burden. See

Butler, 270 S.W.3d at 758–59.

      Accordingly, we deny the petition.



220944f.p05                                   /Bill Pedersen, III//
                                              BILL PEDERSEN, III
                                              JUSTICE




                                           –2–